DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed 20 August, 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) in view of Wang et al. (US 20130243308 A1) in view of Hoffman et al. (US 20200072610 A1).

Regarding claims 1, 10 and 19, Gonzalez Diaz et al. disclose an electronic device, comprising; a method, comprising: in an electronic device; and a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an electronic device, causes the electronic device to execute operations, the operations comprising: circuitry configured to: determine probability map information for a first image of a first size, based on application of a neural network model on the first image, wherein the neural network model is trained to detect at least one object based on a plurality of images associated with the at least one object, and the determined probability map information indicates a probability value for each pixel of a plurality of pixels of the first image, and the plurality of pixels is associated with the at least one object in the first image (generate models for defect identification and localization using an asset-defect library 212 as input training dataset, asset-defect library 212 involves images related to assets of interest and their defects to facilitate identification and localization models based on AI techniques, [0041], From the execution of the methods described above, three main types of results are thereby generated: a) defects, if the existing input image have defects; b) where, the localization of the region R.sub.2 with defects; and c) confidence levels of the predictions, [0070]); detect a region that corresponds to at least one object in the first image based on the determined probability map information of the first image wherein the detected region includes a set of pixels of the plurality of pixels (In the first step, the target assets region is identified based on the given image through use of identification models 211, [0041]); determine a first set of sub-images from the detected region, based on application of a stochastic optimization function on the determined probability map information, wherein a second size of each of the first set of sub-images is less than the first size of the first image (Subsequently, in the second step the component region is identified 

Gonzalez Diaz et al. do not disclose a probability map, or application of a stochastic optimization function on the determined probability map information and do not disclose the probability value for each pixel of the set of pixels exceeds a threshold value.

Wang et al. teach determine probability map information for a first image of a first size, based on application of a neural network model on the first image, wherein the neural network model is trained to detect at least one object based on a plurality of images associated with the at least one object (mark certain pixels to be absolutely part of the image foreground and background, respectively.  Although the total number of marked pixels is very limited, sometimes no more than several hundred, they are the interactive clues which are able to be utilized by certain machine learning algorithms to train a particular model online.  Then, this online-trained model is applied to the rest of the image for prediction purposes, [0003]), and the determined probability map information indicates a probability value for each pixel of a plurality of pixels of the first image, and the plurality of pixels is associated with the at least one object in the first image (indicate how likely each pixel belongs to the foreground or 

Gonzalez Diaz et al. and Wang et al. are in the same art of object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]). The combination of Wang et al. with Gonzalez Diaz et al. will enable the use of a stochastic optimization function. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the stochastic optimization function of Wang et al. with the invention of Gonzalez Diaz et al. as this was known at the time of filing, the combination would have predictable results, and as Wang et al. indicate this will lead to improved segmentation results ([0029]), which is ideal to improve the accuracy of the defect identification process of Gonzalez Diaz et al..

Gonzalez Diaz et al. and Wang et al. do not disclose the probability value for each pixel of the set of pixels exceeds a threshold value.

Hoffman et al. teach detect a region that corresponds to the at least one object in the first image based on the determined probability map information of the first image, wherein the detected region includes a set of pixels of the plurality of pixels, and the probability value for each pixel of the set of pixels exceeds a threshold value (“The feature extraction system receives an aerial image having pixels and predicts, for each pixel, a probability that the pixel corresponds to a map feature based on a machine learning model. The machine learning model is trained to determine a probability that a pixel corresponds to the map feature based on a training dataset comprising pairs of aerial images and corresponding mask images that describe known instances of the map feature. The feature extraction system identifies a subset of pixels 

Gonzalez Diaz et al. and Wang et al. and Hoffman et al. are in the same art of object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]; Hoffman et al., abstract). The combination of Hoffman et al. with Gonzalez Diaz et al. and Wang et al. will enable the use of a threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold of Hoffman et al. with the invention of Gonzalez Diaz et al. and Wang et al. as this was known at the time of filing, the combination would have predictable results, and as Hoffman et al. indicate “The process described herein uses machine learning to detect map features based on aerial images. This allows map features to be much more quickly and 

Regarding claims 6 and 15, Gonzalez Diaz et al. and Wang et al. and Hoffman et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. further disclose wherein the neural network model comprises one of an artificial neural network (ANN), a convolutional neural network (CNN), a CNN-recurrent neural network (CNN-RNN), Region-CNN (R-CNN), Fast R-CNN, Faster R-CNN, a Long Short Term Memory (LSTM) network based RNN, a combination of CNN and ANN, a combination of LSTM and ANN, a gated recurrent unit (GRU)-based RNN, a deep Bayesian neural network, a Generative Adversarial Network (GAN), a deep learning based object detection model, a feature-based object detection model, an image segmentation based object detection model, a blob analysis-based object detection model, a "you look only once" (YOLO) object detection model, or a single-shot multi-box detector (SSD) based object detection model (Examples of localization and classification methods that can be utilized include fast region-based convolutional networks (R-CNN) and convolutional neural networks (CNN), [0071]).

Regarding claims 7 and 16, Gonzalez Diaz et al. and Wang et al. and Hoffman et al. disclose the electronic device and method according to claims 1 and 10. Wang et al. further teach the stochastic optimization function comprises one of a cost function, a direct search function, a simultaneous perturbation function, a Hill climbing function, a random search function, a Tabu search function, a Particle Swarm Optimization (PSO) function, an Ant Colony Optimization function, a 

Regarding claims 8 and 17, Gonzalez Diaz et al. and Wang et al. and Hoffman et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. and Wang et al. further indicate the circuitry is further configured to determine at least one of a number of sub-images of the first set of sub-images, the second size of each of the first set of sub-images, or a position of each of the first set of sub-images in the first image, based on the application of the stochastic optimization function on the determined probability map information (Gonzalez Diaz et al., “The controller 301 calls the planner 302 to look up the task, map, and assignment plans at 701 and 702.  Before executing the tasks, the controller 301 generates the execution plan for the operator(s) 304 at 703.  The execution plan establishes the target map which involves the following steps: 1. Calculation on positions and paths using the abstract map plan to reach the viewpoints, [0053]-[0054], “The camera system can be a human operated camera taking images of an object manually, or a robotic system configured to control a position, orientation, and action of a plurality of cameras according to the map plan and the instructions, depending on the desired implementation. Such actions can include, but are not limited to, the timing and sending of the images from the camera system, the amount of flash to be utilized, the number of images to be captured, and so on in accordance with the desired implementation”, [0096]; .

Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) and Wang et al. (US 20130243308 A1) and Hoffman et al. (US 20200072610 A1) as applied to claim 1 above, further in view of Tateno et al. (US 20200073399 A1).

Regarding claims 2, 3, 11 and 12, Gonzalez Diaz et al. and Wang et al. and Hoffman et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. and Wang et al. disclose an image capturing device configured to capture the first image (Gonzalez Diaz et al., images received from a camera system, abstract; Wang et al., camera image, [0027]) but do not disclose the circuitry is further configured to: detect a change in an imaging parameter associated with the image capturing device; and determine the probability map information based on the detected change in the imaging parameter. 

Tateno et al. teach detect a change in an imaging parameter associated with the image capturing device; and determine the probability map information based on the detected change in the imaging parameter, wherein the imaging parameter associated with the image capturing device comprises at least one of a position parameter associated with the image capturing device, an orientation parameter associated with the image capturing device, a zooming parameter associated with the image capturing device, a type of an image sensor associated with the image capturing device, a pixel size associated with the image sensor of the image capturing device, a lens type associated with the image capturing device, a focal length associated with the image capturing device to capture the first image, or a geo-location of the image capturing device (recognizing a three-dimensional structure of a space based on an image of a camera mounted on the vehicle body, [0022], The CPU H11 also reads parameters of each apparatus connected to the information processing apparatus 10 (camera internal and external parameters of the cargo sensor 110 and the environmental sensor 120) and the initial position and orientation of the cargo sensor 110 into a RAM H13, [0042], “At the end, based on information about the two-dimensional grid occupancy map and the target and the current positions and orientations, the determination unit 1160 determines the control values for avoiding a lattice having a high obstacle existence probability while minimizing these positions and orientations.  More specifically, based on the current position and orientation of the input vehicle and the input target position and orientation, the determination unit 1160 calculates all of possible variations of the control values (forward speed, turning direction, and turning speed) for minimizing the Euclidean distance between the two different positions and orientations, as control value candidates.  With respect to each of the control value candidates, the determination unit 1160 calculates the position and orientation after control as the prediction 
 
Gonzalez Diaz et al. and Wang et al. and Tateno et al. are in the same art of object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]; Tateno et al., abstract, [0030]). The combination of Tateno et al. with Gonzalez Diaz et al. and Wang et al. will enable the use of detecting a changed imaging parameter. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the parameters of Tateno et al. with the invention of Gonzalez Diaz et al. and Wang et al. as this was known at the time of filing, the combination would have predictable results, and as Tateno et al. indicate “This makes it possible to perform stable and safe control in which the cargo does not collide with an obstacle in the environment” ([0051]), which is ideal to improve the safety of the process of Gonzalez Diaz et al. and Wang et al. when applied in commercial settings.

Regarding claims 4 and 13, Gonzalez Diaz et al. and Wang et al. and Hoffman et al. and Tateno et al. disclose the electronic device and method according to claims 2 and 11. Tateno et al. further teach the circuitry is further configured to: control the image capturing device to capture a second image at a specific time interval; and determine the probability map information for the captured .
 
Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) and Wang et al. (US 20130243308 A1) and Hoffman et al. (US 20200072610 A1) as applied to claim 1 above, further in view of Burry et al. (IDS: US 9760789 B2).

Regarding claims 5 and 14 and 20, Gonzalez Diaz et al. and Wang et al. and Hoffman et al. disclose the electronic device, method, and CRM according to claims 1, 10, and 19. Gonzalez Diaz et al. and Wang et al. do not disclose the at least one object corresponds to at least one license plate of at least one vehicle captured in the first image. 
 
Burry et al. teach one or more objects corresponds to one or more license plates of one or more vehicles captured in the first image (“License plate images and sub-images can be tightly cropped utilizing an image-based classifier and gradient-based cropping.  An image-based classifier can identify the location of valid characters within the image.  Because of a number of noise sources, such as, for example, residual plate rotation and shear in the characters within the image, the image-based classifier performs a "rough" identification of the image boundaries.  An additional processing step utilizing gradient-based cropping is performed to fine-tune the license plate image boundaries”, abstract, “A SNoW-based technique is more robust than gradient-based approaches for dealing with varying distances between valid license plate characters, license plate borders, and special symbols or logos on the plate (as illustrated in an exemplary pictorial illustration 700 in FIG. 13 and exemplary pictorial illustration 750 in FIG. 14).  The SNoW-based method is capable of the tight localization required for cropping.  In a disclosed embodiment, detection of valid character locations uses a SNoW-based machine learning classifier architecture operating on local image features derived utilizing the Successive Mean Quantization Transform ("SMQT")”, dt60).

Gonzalez Diaz et al. and Wang et al. and Burry et al. are in the same art of using computer vision for object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]; Burry et al., abstract, dt60). The combination of Burry et al. with Gonzalez Diaz et al. and Wang et al. will enable detecting license plates. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the plates of Burry et al. with the invention of Gonzalez Diaz et al. and Wang et al. as this was known at the time of filing, the combination would have predictable results, as one of a limited number of objects to detect that would have commercial applications would be obvious to try and a design choice, and as Burry et al. indicate this provides “A method, system, and computer-usable tangible storage device for robustly cropping and accurately recognizing license plates to account for noise sources and interfering artifacts are disclosed”, (abstract) which will enable the system to be used in extended applications such as law enforcement.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Diaz et al. (US 20200294220 A1) and Wang et al. (US 20130243308 A1) and Hoffman et al. (US 20200072610 A1) as applied to claim 1 above, further in view of Lin et al. (US 20200349464 A1).

Regarding claims 9 and 18, Gonzalez Diaz et al. and Wang et al. and Hoffman et al. disclose the electronic device and method according to claims 1 and 10. Gonzalez Diaz et al. and Wang et al. do not disclose the circuitry is further configured to: detect one or more bounding boxes in the first image based on the application of the neural network model on the first image, wherein each of the one or more bounding boxes includes the one or more objects; and determine the 

Lin et al. detect one or more bounding boxes in the first image based on the application of the neural network model on the first image, wherein each of the one or more bounding boxes includes the one or more objects; and determine the probability map information for the first image of the first size based on the detected one or more bounding boxes in the first image (“In some cases, the category predictor 550b can be part of the neural network (e.g., CNN) used for the box region proposal 540b (and in some cases the mask predictor 548b and the box pooling 544b).  In some cases, the category predictor 550b can be separate from the neural network used for the box region proposal 540b.  The category predictor 550b determines or predicts a probability distribution for each bounding box of the bounding boxes 542a over a certain number of categories.  The probability distribution indicates a likelihood (or probability) that the bounding box contains an object having a particular category.  The resulting output is the category probabilities 554a.  In the category probabilities 554a, each bounding box has a predicted probability distribution over a certain number of categories (e.g., over the top 600 categories)”, [0076], “The instance detection sub-module 500D is trained to detect objects for bounding box proposals, to determine segmentation mask information within the bounding boxes, and to determine category probabilities for the objects in the bounding boxes.  The instance detection sub-module 500D includes the image feature extractor 536b, the box region proposal 540b, the box pooling 544b, the category predictor 550b, and in some cases the mask predictor 548b.  For example, the mask predictor 548b may only be used if the dataset being used to train the instance detection sub-module 500D has segmentation mask information.  In some cases, the same neural network can be used for the box region proposal 540b, the box 

Gonzalez Diaz et al. and Wang et al. and Lin et al. are in the same art of using computer vision for object detection (Gonzalez Diaz et al., abstract, [0041]; Wang et al., abstract, [0085]; Lin et al., abstract, [0076]). The combination of Lin et al. with Gonzalez Diaz et al. and Wang et al. will enable using bounding boxes. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the bounding boxes of Lin et al. with the invention of Gonzalez Diaz et al. and Wang et al. as this was known at the time of filing, the combination would have predictable results, and as Lin et al. indicate with multi-task training using such bounding boxes, a single machine learning model can be generated that performs well on multiple datasets and generates accurate results ([0118]) which will enable the system of Gonzalez Diaz et al. and Wang et al. to work on the widest range of input data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661